Title: From George Washington to Joseph Caverly, 14 August 1788
From: Washington, George
To: Caverly, Joseph



Sir,
Mount Vernon August 14th 1788

I have not yet been able to examine the drifted wood on my shores—but as I am informed you have been a considerable sufferer by the Storm—you shall be welcome to all that now lays from the Gut which formerly divided Simpsons plantation and Johnsons, to the point of Pocoson opposite to the mouth of Piscataway Creek—excepting Walnut logs. or such pieces as will do for the framing of a wharf—These I reserve for my own use, in that district. and above it, my Nephew, Major Washington, has occasion for the wood for purposes of his own. It will be necessary for you to acquaint his Overseer and mine that this priviledge is allowed you, as orders have been given them to stop all encroachments of this kind and your own interest will prevent them from doing it till you shall have taken of[f] the Drift Wood which at present (for I do not mean this as a general

priviledge) lies on that shore which is here described. I am Dr Sir &c.

Go. Washington

